IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00165-CV

KATHRYN A. MURPHY,
                                                             Appellant
v.

JUAN I. TERRAZAS,
                                                             Appellee



                            From the 18th District Court
                               Johnson County, Texas
                           Trial Court No. DC-C202000239


                            MEMORANDUM OPINION

       Both Kathryn A. Murphy and Juan I. Terrazas filed notices of appeal to the trial

court’s judgment signed on March 10, 2021. Murphy’s notice of appeal was filed first.

Thus, the timeliness of Terrazas’ appeal is dependent upon the timeliness of Murphy’s

appeal. See TEX. R. APP. P. 26.1(d).

       By letter dated July 26, 2021, the Clerk of this Court notified the parties that this

appeal was subject to dismissal because Murphy’s notice of appeal was untimely. In the

same letter, the Clerk warned the parties that the appeal would be dismissed unless,
within 14 days from the date of the letter, any party filed a response with the Court

showing grounds for continuing the appeal. More than 14 days have passed, and no

response has been filed.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(a), (c).


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Jim R. Wright 1
Appeal dismissed
Opinion delivered and filed August 18, 2021
[CVO6]




1
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Murphy v. Terrazas                                                                                 Page 2